DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2019 has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(1) because “[w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to amend the specification accordingly, e.g., replace “FIG. 1” 
Claim Objections
Claims 1, 4-6 and 8 are objected to because of the following informalities. Claim 1 is fragmented with more than one period (see MPEP 608.01(m)). Further, the phrase “-L’-N(Ra)(Rb)(Here, L’ is….P.)” in claim 1 should be changed to a more proper format, such as “-L’-N(Ra)(Rb), wherein L’ is…and P;”. Similarly, the phrases “-Lb-N(Re)(Rf)(here… above)” and “RhO-Si(Rg)2-(Rg may be….above)” should be amended. In claim 4, all the subscripts, e.g., indicating the number of carbons such as C2-C60, and superscripts (used in the structures) are no longer written as subscripts and superscripts. The claim should be amended to be consistent. The same should be done with the L1, L2 and L3 in claim 5. In claim 6, the claim-ending period should be relocated to the end of the claim, i.e., after the last chemical structure. In claim 8, “a auxiliary” should be changed to “an auxiliary”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has a o’s are…”, it is unclear as to what is meant by “n is two or more integer”. Perhaps it should be amended to “when n is an integer of 2 or more”. Second, in the phrase “wherein the aryl group, fluorenyl group, heterocyclic group, fused ring group, alkyl group, alkenyl group, alkynyl group, alkoxy group, aryloxy group, alkylene group, arylene group, fluorenylene group, carbonyl group, arylalkyl group, alkenyloxy group, ether group, alkenylaryl group, cycloalkyl group, silane group, siloxane group, arylalkoxyl group, arylalkenyl group, and alkoxycarbonyl group may independently be substituted”, many groups do not have a proper antecedent basis, such as the carbonyl group, the ether group, the silane group, the siloxane group…Finally, the chemical group 
    PNG
    media_image1.png
    39
    250
    media_image1.png
    Greyscale
 near the end of claim 1 has a Korean character which is not translated or defined. In claim 4, the use of the tilde sign (~) to indicate ranges of integers is unconventional and counterintuitive because the tilde sign is normally used to mean an approximation whereas ranges of integers are not approximate but well defined. An integer range from 0 to 4 cannot be represented as from about 0 to about 4. Claim 4 is inconsistent. This claim requires all the L1, L2 and L3 to be a (hetero)aromatic group. However, this can only happen when X is S, according to claim 1. But claim 4 does not limit X to S. In addition, claim 4 also states that R’ and R” are the same as R’ and R” defined in Formula (1) but Formula (1) does not have any R’ or R”. Claim 5 recites that at least one of L1, L2 and L3 is substituted at an ortho or meta position, which is highly confusing. It sounds as if each of the L1-3 moiety was a phenyl which is substituted at ortho or meta position. But L1, L2 and L3 are not limited to phenyl group. Claim 8 recites “the electron transport layer” in claim 7 but claim 7 does 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 10 recites the product of claim 7 and species how the organic material layer is made. However, as the product of claim 7 does not depend on the recited processes, i.e., there is nothing of record to indicate that each of the processes changes the organic material layer in a different way, claim 10 does not change the product of claim 7 at all.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2008060379 A to Tanabe et al. (See attached computer-generated English-language translation).
Regarding claim 1, Tanabe et al. discloses an organic compound to be used in the light-emitting layer and/or hole-injecting/transporting layer of an OLED, having the following structure (p. 32)

    PNG
    media_image2.png
    330
    454
    media_image2.png
    Greyscale

which is a species of the claimed compound wherein –L1-NAr1Ar2 is the group

    PNG
    media_image3.png
    237
    144
    media_image3.png
    Greyscale

1 is a substituted dibenzofuranyl with the substituent being –Lb-N(Re)(Rf) wherein Lb = a single bond and Re,f = phenyl; L2 = L3 = single bond, Ar3-6 = phenyl, X = O, and R0,4, 5 = H. Claim 1 is therefore anticipated. So are claim 2 (formula 2) and claim 3 (formulae 5, 5-1, 7). Until or unless amended for better clarity, claim 5 is deemed anticipated. Claims 7-8 and 10-12 are disclosed on pages 7-8 and 10 and in example 31. 
Allowable Subject Matter
Claims 4, 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Assuming that claim 4 will be amended to narrow X to S, the closest prior art is 
WO 2015/041492 A1 to Kang et al. which discloses an OLED comprising the following organic compound (abstract and page 9)

    PNG
    media_image4.png
    331
    320
    media_image4.png
    Greyscale

which differs from the claimed compound in that the group corresponding to X is O, not S. The compounds of claim 6 are not disclosed in the prior art of record. There is 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/VU A NGUYEN/Primary Examiner, Art Unit 1762